DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 10/740,840, filed on 12/22/2003.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
                1) Claim 5, line 20, the recitation “ a third terminal”  is indefinite. There is no “a first terminal” and  “a second terminal”  in the claim 5.

              2) Claim 5, line 17, the recitation “ input by a first signal”  is indefinite.  It should be recited as              “ input by a first terminal ”  .

            3) Claim 5, line 18, the recitation “ input by a second signal”  is indefinite.  It should be recited as              “ input by a second terminal ”  .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6  of U.S. Patent No. 10,373,581. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 2-3 of the instant application 17/563,157                                                                           
and Claim 1 of U.S. Patent No. 10,373,581 are very similar, because both Claims 2-3 of the instant application 17/563,157 and Claim 1 of U.S. Patent No. 10,373,581 are claiming same claim subject matters.                                                                  
           Although the Claims 2-7 of the instant application 17/563,157 at issue are not identical, they are not patentably distinct from each other because the claimed features of claims are similar to the patented features of parent case.  The instant Application claims 2-7 is broader in every aspect than the patent claim and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patentability distinct from each other because the instant Application claim is generic to all that is recited in the above patent claim. The more specific anticipates the broader (see In re Goodman - 29 USPQ2d 2010), also see Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d, 1869 and Miller v. Eagle Mfg. Co., 151 U.S. 186 1894). Therefore, the instant claim is anticipated by the above patent claim.
                Also, Although the Claims 2-7 of the instant application 17/563,157 at issue are not identical, they are not patentably distinct from each other because the patent Claims 1, 2, 4, 6  of U.S. Patent No. 10,373,581 include all of the limitations of the instant application claims, respectively. The patent claims also include additional limitations. Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom. (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is ‘anticipated’ by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).

                        17/563157                                                                           U.S. Patent No. 10,373,581
Claim 2.  A semiconductor device comprising:
Claim 1. A semiconductor device comprising: 
a first transistor; a second transistor; a third transistor; and a fourth transistor;
a first transistor; a second transistor; a third transistor; and a fourth transistor, 
wherein one of a source and a drain of the first transistor is electrically connected to one of a source and a drain of the second transistor,
wherein: one of a source and a drain of the first transistor is electrically connected to one of a source and a drain of the second transistor; 
wherein one of a source and a drain of the third transistor is electrically connected to one of a source and a drain of the fourth transistor,

one of a source and a drain of the third transistor is electrically connected to one of a source and a drain of the fourth transistor; 

wherein a gate of the first transistor is electrically connected to the one of the source and the drain of the third transistor,

the one of the source and the drain of the third transistor is electrically connected to a gate of the first transistor; 

wherein the other of the source and the drain of the first transistor is electrically connected to the other of the source and the drain of the third transistor,

the other of the source and the drain of the first transistor is electrically connected to the other of the source and the drain of the third transistor; 
the other of the source and the drain of the first transistor is electrically connected to a gate of the third transistor; 
wherein a gate of the second transistor is electrically connected to a gate of the fourth transistor,
wherein the other of the source and the drain of the first transistor is electrically connected to a first input terminal,
a gate of the second transistor is electrically connected to a gate of the fourth transistor; 

the other of the source and the drain of the first transistor is electrically connected to a first input terminal; 
wherein the gate of the second transistor is electrically connected to a second input terminal,

wherein one of the source and the drain of the first transistor is electrically connected to an output terminal, and
the gate of the second transistor is electrically connected to a second input terminal; 

and the one of the source and the drain of the first transistor is electrically connected to an output terminal.
wherein the other of the source and the drain of the second transistor and the other of the source and the drain of the fourth transistor is configured to have a same potential.

the other of the source and the drain of the second transistor is electrically connected to a first wiring; the other of the source and the drain of the fourth transistor is electrically connected to the first wiring; 

3. The semiconductor device, wherein each of the first transistor, the second transistor, the third transistor and the fourth transistor is an N-channel type transistor.

wherein the first transistor, the second transistor, the third transistor, and the fourth transistor are each an N-channel transistor, 







Claims 2-7 of the instant application 17/563,157 are rejected for same reasons as Claim 1, 1, 1, 4+2, 6, 4 of U.S. Patent No. 10,373,581, respectively, because both Claims 4-7 of the instant application 17/563,157  and  Claims 2-7  of U.S. Patent No. 10,373,581 are claiming same claim subject matters.     

    
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/VIJAY SHANKAR/Primary Examiner, Art Unit 2622